department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- ------------------------ telephone number ------------------- refer reply to cc ita b03 plr-115435-10 date july internal_revenue_service number release date index number ----------------------- ------------------------ ------------------------------------------------- --------------------------------------------- ---------------------------------------- ----------------------- ------------------------- ------------------------ ------------------------- ty ------- ty ------- legend taxpayer year year accounting firm year ------------------------------------------------------ ------- ------- -------------------------------------------- ------- dear ------------------------ this is response to a letter dated --------------------- you requested an extension of time to elect to revoke an election to treat qualified dividends and capital_gains as investment_income under sec_163 and sec_163 of the internal_revenue_code for year and sec_1 d - c of the income_tax regulations the request to elect to revoke the election is based on sec_301_9100-1 and -3 of the procedure and administration regulations facts taxpayer’s main source_of_income is investment_income and income from various real_estate flow-through entities taxpayer timely filed form_1040 individual_income_tax_return for year the return was prepared using computerized tax_return preparation software taxpayer's year return included form_4952 investment_interest expense deduction on which they elected to treat all net_long-term_capital_gain and qualified dividends as investment_income the effect of electing to treat qualified dividends and net capital_gains as investment_income is to tax the qualified dividends and net capitals gains at ordinary_income tax_rates in prior years taxpayer had consistently elected on form_4952 to include all qualified dividends and net_capital_gain in investment_income plr-115435-10 the majority of investment_interest expense reported on form_4952 was passed through from a flow-through_entity owned by taxpayer the interest_expense reported on the associated partnership schedule_k-1 was interest_expense allocated to debt- financed distributions it is represented that the related interest_expense was properly reported as investment_interest expense on the year form_1040 also a tracing analysis determined that taxpayer deposited the debt-financed partnership_distributions into taxpayer’s brokerage account which generated interest and dividend income as well as capital_gains the original schedule_k-1 was prepared by accounting firm and there was an inadvertent error made with respect to the calculation of interest_expense associated with debt-financed distribution interest in year taxpayer received an amended form_1065 schedule_k-1 for year which reported significantly less investment_interest expense allocated to taxpayer this amended schedule_k-1 reclassified investment_interest expense to interest_expense directly related to the rental trade_or_business once the amended schedule_k-1 was received it became apparent that the election under sec_163 on the year return would no longer be necessary to maximize the investment_interest expense deduction taxpayer made the election under sec_163 based on the information available at the time the year return was prepared taxpayer had no control_over the amendment of the schedule_k-1 and could not have known that the year schedule_k-1 was erroneous or that there would be a change to the k-1 subsequent to the filing of the year return the schedule_k-1 from this partnership had never been amended in the past and taxpayer had no reason to believe that an amended schedule_k-1 would be forthcoming it is represented that taxpayer relied on accounting firm to accurately prepare the partnership return and was not aware of the inadvertent error at the time the year return was filed it is further represented that it was only when the year partnership return was prepared that the error was discovered as a result taxpayer seeks permission to revoke the election law analysis sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest shall not exceed the net_investment_income of the taxpayer for the taxable_year investment_interest expense that is disallowed by sec_163 may be carried to the next taxable_year sec_163 sec_163 provides in part that investment_income is the sum of - plr-115435-10 i gross_income from property_held_for_investment other than gain taken into account under clause ii i ii the excess if any of investment over i the net gain attributable to the disposition of property held for ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii i as the taxpayer elects to take into account under such clause sec_163 also states that such term shall include qualified_dividend_income as defined in section h ii b only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection sec_1_163_d_-1 of the regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the qualified_dividend_income is received or net_capital_gain is recognized sec_1_163_d_-1 of the regulations provides that the election under sec_163 is revocable with the consent of the commissioner under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service beyond the taxpayer’s control ii inadvertently failed to make the election because of intervening events iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or plr-115435-10 v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election taxpayer acted reasonably and in good_faith because taxpayer’s failure to make a timely election was due to intervening events that were beyond taxpayer’s control these intervening events include the amendment of the year schedule_k-1 under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1 c and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested because of the incorrect year schedule_k-1 taxpayer received taxpayer had not been informed in all material respects of the election and its tax consequences furthermore taxpayer is not using hindsight in requesting relief taxpayer has represented that specific facts have not changed since the original deadline that made the election advantageous sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment ruling plr-115435-10 accordingly the consent of the commissioner is hereby granted for an extension of time pursuant to sec_301_9100-1 and -3 for taxpayer to revoke the prior year election pursuant to sec_163 and sec_1_163_d_-1 of the regulations taxpayer has an extension of days from the date of this ruling in which to make this election this ruling is limited to providing an extension of time to elect to revoke the election under sec_163 it does not provide relief from any liability incurred as a result of filing a late election nor is it a ruling that the taxpayer is otherwise eligible to make the election no opinion is expressed as to the applicability of any other provision of the code or the regulations which may be applicable under these facts this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting
